DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 2-6, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,850,314. Although the claims at issue are not identical, they are not patentably distinct from each other because they both deal with a gas monitoring device for a gas extraction well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple (U.S. Patent Application Publication No. 2011/0132592) in view of Bachus (U.S. Patent No. 10,190,392).
As to Claim 2, Apple discloses a remote gas monitoring system consisting of: an extraction well (GW) equipped with a wellhead sensor (#508) for monitoring soil-gas composition (Paragraph 0101) wherein said wellhead sensor (#508) continuously relay in real time soil-gas composition data to a computing system (#590).  
	However, Apple is silent about a plurality of extraction wells connected in series and equipped with wellhead sensors for monitoring soil-gas composition.  Bachus discloses that it is known in the art to provide a plurality of extraction wells connected in series (Column 1, Lines 32-34) and also discloses a plurality of extraction wells with respective sensors (Column 4, Lines 56-57). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of extraction wells connected in series and equipped with wellhead sensors for monitoring soil-gas composition. The motivation would have been to monitor a larger field with numerous wells. 
	Although Apple as modified is silent about  50-75% of the extraction wells equipped with wellhead sensors, it would have been obvious to one having ordinary skill in the art at the time of the effective filing 
As to Claim 3, Apple as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Apple as modified also teaches wherein each wellhead sensor (#508) is hard-wired to the computing system.  
As to Claim 4, Apple as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Apple as modified also teaches wherein each wellhead sensor (#508) is capable of wirelessly relaying soil-gas composition data to the computing system.  
As to Claim 5, Apple as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Apple as modified also teaches wherein the wellhead sensors (#508) monitor methane gas concentration (Paragraph 0130).  
As to Claim 6, Apple as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Apple as modified also teaches wherein when one or more wellhead sensors detect a methane concentration exceeding a predetermined threshold level an alarm (#5040) is energized (Paragraph 0130).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apple (U.S. Patent Application Publication No. 2011/0132592).
Claim 21, Apple discloses a remote gas monitoring sensor comprising: a power source (#232), a timing system (Paragraph 0128, “methane override timer”), a vacuum pump (#231 and Paragraph 0057), a gas chamber (#253), inlet (Paragraph 0042, “gas lines connecting pump #231 to GW”) and outlet (Paragraph 0053, “flow path” that vents to atmosphere) lines ; an infrared dual-gas sensor (Paragraph 0042, “infrared sensors”) and sensor board (#291), and a data acquisition and telecommunications system (#292); wherein the dual-gas sensor measures the concentration of gasses drawn in by the vacuum pump and the measured concentrations (Paragraphs 0041 and 0042) are relayed to the data acquisition and telecommunications system (#292) and transmitted to a database system via a cellular communications network (Paragraph 0045).  
As to Claim 22, Apple discloses the invention of Claim 21 (Refer to Claim 21 discussion). Apple also discloses wherein the power source (#232) provides power to the timing system and the data acquisition and telecommunications system (#292) and the timing system provides power to the sensor board and the vacuum pump at periodic intervals (Paragraph 0128, “indicated time”), the vacuum pump (#231) draws gas vapors into gas chamber under vacuum from a surface or subsurface gaseous point (GW), the dual-gas sensor is housed in the gas chamber and measures the concentration of gasses drawn in by the vacuum pump (Paragraphs 0041 and 0042) and through the sensor board the measurement data is relayed to the data acquisition and telecommunications system and is transmitted to a database system via a cellular communications network (Paragraph 0045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678